529 Pa. 494 (1992)
605 A.2d 329
Florence CHATHAM, an individual
v.
AETNA LIFE & CASUALTY COMPANY and State Farm Mutual Insurance Company.
Appeal of AETNA LIFE & CASUALTY COMPANY.
Supreme Court of Pennsylvania.
Argued March 10, 1992.
Decided April 16, 1992.
Timothy J. Burdette, Anstandig, Levicoff & McDyer, Pittsburgh, for appellant.
Loraine Smith Tabakin, Pittsburgh, for Florence Chatham.
Frank M. Gianola, Pittsburgh, for State Farm Mut. Ins. Co.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., did not participate in the consideration or decision of this case.
CAPPY, J., files a concurring opinion.
*495 CAPPY, Justice, concurring.
I concur in the result reached by the Majority in its per curiam affirmance. However, I do not agree that our decision in Azpell v. Old Republic Insurance Co., 526 Pa. 179, 584 A.2d 950 (1991) is controlling. See, Hackenberg v. Transp. Authority, 526 Pa. 358, 586 A.2d 879 (1991), (Concurring and Dissenting opinion, Cappy, J.).